Citation Nr: 0946389	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In January 2009, the Board remanded the claims for 
additional development.  

In the Board's January 2009 Remand, it directed that the 
Veteran be advised as to the alternatives to a physical 
presence at an RO hearing.  It was further directed that the 
Veteran be advised of the Court's decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A "report of 
contact" (VA Form 119), dated in April 2009, shows that the 
Veteran was advised of his hearing options, and a VCAA 
letter, dated in June 2009, shows that he was notified of the 
Court's decision in Dingess/Hartman.  A "statement in 
support of claim" (VA Form 21-4138), dated in September 
2009, shows that the Veteran withdrew his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2009).  Accordingly, the 
Board will proceed without further delay.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss as a result of his 
service.

2.  The Veteran does not have tinnitus as a result of his 
service.    





CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for hearing loss, and tinnitus.  He asserts that he was 
exposed to loud noise from deck guns of a naval vessel during 
the Korean War, as well as other (incoming and outgoing) 
artillery, and heavy machinery.  He asserts that his post-
employment has been in office positions that did not involve 
exposure to loud noise.  See e.g., Veteran's substantive 
appeal (VA Form 9), received in May 2005.     

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

With the exception of the Veteran's separation examination 
report, his service treatment reports are not available and 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center ("NPRC").  See also July 2004 RO 
memorandum (formal finding of unavailability of service 
treatment reports).    

The Veteran's separation examination report, dated in July 
1953, shows that his ears and drums were clinically evaluated 
as normal, and that whispered voice tests were 15/15, 
bilaterally.  

The Veteran's discharge (DD Form 214) indicates service in 
Korea, and service with an AAA (anti-aircraft artillery) unit 
(of unstated duration).  His "related civilian occupation" 
is listed as "truck driver, heavy."  An "enlistment 
record" (DA 165), dated in January 1954,  indicates a 
civilian trade or occupation of construction laborer for a 
steel company, and military service with an engineering 
construction unit.  

An "income net worth and employment statement," (VA Form 
21-527), dated in December 1978, shows that the Veteran 
reported having worked for 12 months as a planner and 
scheduler at a steel company.  He further reported having 
received vocational/technical schooling as a machinist 
apprentice/auto and diesel mechanic.

As for the post-service medical evidence, it consists of VA 
progress notes, dated between 1978 and 1979, and 2003 and 
2004, an August 2004 VA examination report, and an August 
2006 private audiogram.  This evidence shows the following: 
in November 2003, the Veteran received a hearing assessment 
which notes complaints of tinnitus that began one year 
before.  The Veteran reported noise exposure during service 
that included exposure to heavy equipment and "incoming 
rounds" (i.e., artillery shells), and civilian noise 
exposure that included work in a steel mill machine shop with 
ear protection.  The report indicates bilateral sensory 
hearing loss, mild to moderate in the right ear, and mild to 
moderately severe in the left ear.  An associated audiogram 
shows that he had bilateral hearing loss as defined at 38 
C.F.R. § 3.385.  A private audiogram report, dated in August 
2006, contains only charted results, but also appears to show 
that the Veteran has bilateral hearing loss as defined at 38 
C.F.R. § 3.385.  

A VA examination report, dated in August 2004, shows that the 
Veteran complained of bilateral hearing loss since his 
service.  He asserted that he was exposed to noise from heavy 
equipment during service in Korea, and artillery training 
after Korea, with some post-service exposure to machinery 
noise.  Audiogram results show that he had bilateral hearing 
loss as defined at 38 C.F.R. § 3.385.  The examiner stated 
that the Veteran's normal whisper tests in his service 
treatment reports did not rule out hearing loss, but that the 
hearing loss shown was not worse than would be predicted from 
aging, that the Veteran has post-service noise exposure and 
that he had waited 50 years to file his claim, and that his 
tinnitus began long after any noise exposure during service.  
The examiner concluded that it is not as likely as not that 
hearing loss or tinnitus resulted from acoustic trauma during 
military service. 

A statement from the Veteran's wife, received in July 2005, 
shows that she asserts that she knew the Veteran prior to his 
service in Korea, and that he appeared to have decreased 
hearing upon return from his Korean service.  

The Board has determined that the claims must be denied.  
There Veteran is shown to have bilateral hearing loss as 
defined at 38 C.F.R. § 3.385, and tinnitus.  However, the 
earliest medical evidence of either condition is dated no 
earlier than 2003, which is approximately 50 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the 2004 VA examiner's opinions are considered to 
be highly probative evidence which show that the Veteran's 
hearing loss and tinnitus are not related to his service.  In 
this report, the examiner discussed the Veteran's separation 
examination report results, and his history of noise 
exposure.  This discussion indicates a review of the relevant 
medical evidence.  The associated etiological opinions both 
weigh against the claims.  Finally, there is no competent 
evidence to show that sensorineural hearing loss was 
manifested to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, to the extent that the Veteran may have intended 
to assert that he has the claimed conditions due to 
participation in combat, this is not established by the 
service reports.  His records indicate service in Korea, 
however, he is not shown to have received commendations or 
awards that warrant the conclusion that he participated in 
combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 
(2000).  In any event, even assuming arguendo that 
participation in combat were shown, the Court has held that 
38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims, and that the claims must be denied.  

In reaching this decision, the Board has considered a hand-
written notation in the November 2003 VA audiogram, which 
states that the Veteran's reported noise exposure during 
service more likely than not contributed to his current 
hearing loss.  However, this evidence is insufficiently 
probative to warrant a grant of the claim for hearing loss.  
It is not shown to have been based on a review of the 
Veteran's medical history, it does not discuss the 50-year 
gap between service and the earliest medical evidence of 
hearing loss, and it does not cite to clinical findings 
during service or thereafter in support of the conclusion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to 
a nexus may decline in probative value where the physician 
fails to discuss relevant medical history).  Accordingly, the 
claim must be denied.  

With respect to the Veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that 
bilateral hearing loss, and tinnitus, were caused by service 
many years ago.  In this case, when the Veteran's service 
treatment reports, and post-service medical records are 
considered (which do not indicate treatment for the claimed 
conditions during service, and which show that hearing loss 
and tinnitus are medically established no earlier than 2003, 
many years after service, and which do not contain competent 
evidence of a nexus between tinnitus and the Veteran's 
service), the Board finds that the medical evidence outweighs 
the Veteran's contentions that he has bilateral hearing loss, 
and tinnitus, that are related to his service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in January 2004 and June 2009.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, as previously noted, an April 2004 response from 
the National Personnel Records Center (NPRC) states that the 
Veteran's service treatment reports are not available and may 
have been destroyed in a 1973 fire.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service treatment  reports.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
It appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination and etiological opinions have been obtained.  
Prior to issuing its decision, in the January 2004 VCAA 
letter, the Veteran was advised that he may submit a wide 
variety of types of evidence, to include employment and 
insurance records, and lay testimony.  The RO also requested 
the NPRC to obtain the Veteran's service treatment reports.  
However, in April 2004, the NPRC reported that the Veteran's 
records could not be found (other than his separation 
examination report).  In July 2004, the RO issued a 
memorandum in which it concluded that the Veteran's service 
treatment reports were unavailable, and that any further 
attempts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(e) (2009).  A "report of contact" (VA Form 119), 
dated in July 2004, shows that the RO contacted the Veteran 
and requested that he provide any service treatment reports, 
however, the Veteran indicated that he did not have any such 
evidence.  Finally, the Board notes that the Veteran has not 
specifically asserted that he received treatment for either 
hearing loss symptoms, or tinnitus symptoms, during his 
service.  Therefore, the Board finds that the RO has 
satisfied its duty to assist under Cuevas v. Principi, 3 Vet. 
App. 543, 548 (1992).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  








ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


